UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7674


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTONIO DAVIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:04-cr-00039-H-1)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Davis, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio   Davis      appeals       the    district     court’s     order

denying his motion for reduction of sentence.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                  United States v.

Davis, No. 4:04-cr-00039-H-1 (E.D.N.C. Aug. 20, 2009).                   We deny

Davis’s motion for review of Government fraud.                  We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2